Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2021

                                      No. 04-20-00107-CV

                            Douglas HEDRICK and Mark Hedrick,
                                       Appellants

                                                v.

  JBRF, LLC; Lonestar Handguns, LLC; Joshua Felker; August C. Golla; and Debra S. Golla,
                                      Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00267
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        This case was submitted on briefs on February 9, 2021. On June 28, 2021, the parties
filed a joint motion to abate this appeal for thirty days to give the parties time to finalize a
tentative settlement agreement.

       The joint motion to abate this appeal is GRANTED. See Transp. Ins. Co. v. Faircloth,
898 S.W.2d 269, 280 (Tex. 1995) (“Public policy favors the amicable settlement of
controversies.”).

       We ABATE this appeal until July 28, 2021.

       We ORDER Appellants to file in this court not later than July 28, 2021, (1) a motion to
dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may
proceed.

       It is so ORDERED on June 30, 2021.

                                                                    PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court